Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informality:  “The objects indicated by numerical signs in FIGS. 1 to 5 are as follows” ([0217]). It is not clear if the labels are meant to be for “FIGS. 1 to 5” or “FIGS. 1 to 7”.
Appropriate correction is required.

Drawings
Figure 1 and 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Figure 1: 103A
Figure 2: 103
Figure 4: 103
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for being indefinite. It is unclear what is meant by the limitations “Mg2Zn phase” and “Mg2Zn and Al phases”. For Mg2Zn, by using “phase” it is not clear if Mg2Zn phase refers to any composition with a Mg2Zn crystallographic structures, the intermetallic compound, or something else. For Al, by using “phase” it is not clear if Al phase refers to crystallographic structures, the element, or something else.
Claims 2-18 are rejected for being dependent on indefinite claim 1.
Claim 2 is rejected for being indefinite. It is unclear what is meant by the limitations “intermetallic compound phase”, “Mg2Si phase”, “Ca2Si phase”, “CaSi phase”, “Ca-Zn-Al intermetallic compound phase”, and “Ca-Zn-Al-Si intermetallic compound phase”. By using “phase” it is not clear if intermetallic compound phase refers to any composition with intermetallic crystallographic structures, the intermetallic compounds, or something else linked to Zn, Al and Mg. For example, it is not clear if the “Mg2Sn phase” refers to any composition with a Mg2Sn crystallographic structure which can be shared with other non Zn, Al and Mg elements; the intermetallic compound; or something else.  
Claims 9-11, 13 and 17 are rejected for being dependent on indefinite claim 2.
Claims 6 and 13-16, are rejected for being indefinite. The expression “a Ca-Al-B intermetallic compound phase selected from the group consisting of AI2CaB5 phase and 2CaB5 phase with substitution of some atoms by Zn and Mg” in each claim makes them indefinite. It is not clear what a “phase derived from the Al2CaB5 phase” means. It is not clear if a phase derived from Al2CaB5 means the crystal structure should be the same as Al2CaB5, if the phase derived is a decomposed structure of Al2CaB5, or some different crystal structure all together. Furthermore it is unclear what is meant by the “derived from Al2CaB5 phase with substitution of some atoms by Zn and Mg”. It is unclear if it means the substitution of Al, Ca, or B atoms by Zn and Mg in part or entirely like (Zn,Mg,Al)2(Zn,Mg,Ca)(Zn,Mg,B)5 or Zn2MgB5; if it is meant to be an interstitial atom in a crystal lattice of the Al2CaB5 structure; or some different.
Claim 7 and 17-18 are rejected for the limitation “wherein the total content of elements selected from the element group D ranges from 0.05% to 20% by mass in a case in which the plating layer contains elements selected from the element group D; and the Zn-Al-Mg alloy layer contains at least one intermetallic compound phase selected from the group consisting of Mg2Sn phase, Mg3Bi2 phase, and Mg3In phase” being indefinite.  It is not clear whether “in a case in which the plating layer contains elements selected from the element group D” is a conditional limitation that is applied to only  “the total content of elements selected from the element group D ranges from 0.05% to 20% by mass “ or if it should be applied to both “the total content of elements selected from the element group D ranges from 0.05% to 20% by mass“ and “the Zn-Al-Mg alloy layer contains at least one intermetallic compound phase selected from the group consisting of Mg2Sn phase, Mg3Bi2 phase, and Mg3In phase“. In other words, it is unclear if it could be “A if B, and C” or it could be “A and C, if B”. Since Sn, Bi 
Furthermore, it is unclear what is meant by the limitations “intermetallic compound phase”, “Mg2Sn phase”, “Mg3Bi2 phase”, and “Mg3In phase”. By using “phase” it is not clear if intermetallic compound phase refers to any composition with intermetallic crystallographic structures, the intermetallic compounds, or something else linked to Zn, Al and Mg. For example it is not clear if the “Mg2Sn phase” refers to any composition with a Mg2Sn crystallographic structure which can be shared with other non Zn, Al and Mg elements; the intermetallic compound; or something else. 
Claim 18 recites the limitation "The coated steel product" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction "The metallic coated steel product".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US-20040258949-A1, hereinafter Honda).
Applicant is reminded that the claims are indefinite as stated in the 112b rejection above.
Regarding claim 1, Honda teaches the plated layer of a galvanized steel sheet with metallographic structures containing Al, Zn, MgZn2, Mg2Si and a ternary eutectic of Al, Zn and MgZn2 ([0008]). Honda further teaches a broad composition ([0007]) with overlapping ranges of Al, Mg, Si, and Zn and impurities.  Honda teaches further optional elements with broad ranges ([0008]) with Ca, Co, Cu and Mn overlapping the claimed ranges; and ranges within the claimed ranges of Cr, Ti, and Ni.
The phase and compositional limitations of the instant claim are compared with the broad range of Honda and Honda No. 6 in the table below.

Instant Claim 1
Honda Broad Range
Honda No. 6 (Table 4)
Plating layer Composition (wt.% )


Zn
more than 44.90 to less than 79.90
---
---
Al
more than 15 to less than 35
2 to 19
15
Mg
more than 5 to less than 20
1 to 10
5

0.1 to less than 3.0
0.01 to 0.5*
0.05
Si
0 to 1.0
0.001 to 2
0.45
B
0 to 0.5
---
---
Y
0 to 0.5
---
---
La
0 to 0.5
---
---
Ce
0 to 0.5
---
---
Cr
0 to 0.25
0.0001 to 0.2*
---
Ti
0 to 0.25
0.0001 to 0.2*
---
Ni
0 to 0.25
0.001 to 0.2*
---
Co
0 to 0.25
0.01 to 0.3*
---
V
0 to 0.25
---
---
Nb
0 to 0.25
---
---
Cu
0 to 0.25
0.1 to 10*
---
Mn
0 to 0.25
0.01 to 0.5*
---
Sr
0 to 0.5
---
---
Sb
0 to 0.5
---
---
Pb
0 to 0.5
---
---
Sn
0 to 20.0
---
---
Bi
0 to 2.0
---
---
In
0 to 2.0
---
---
Fe
0 to 5.0
---
---
impurities
Balance


Zn and unavoidable impurities
---
Balance
Balance
Zn-Al-Mg alloy layer (area fraction):


MgZn2
45 to 75
present
present
MgZn2+Al
not less than 70
present
present
Zn-Al-MgZn2
0 to 5
present
present
Elemental Groupings and summations (Wt.% ): 


Group A: Y+La+Ce
0 to 0.5
0
0
Group A + Ca:Ca +(Y+La+Ce)
0.1 to less than 3.0
0.01 to 0.5
0.05
Group B: Cr+Ti+Ni+Co+V+Nb+Cu+Mn
0 to 0.25
0 to 11.4
0
Group C: Sr+Sb+Pb
0 to 0.5
0
0
Group D: Sn+Bi+In
0 to 20.00
0
0

*are optional elemental ranges 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Alternatively, Honda teaches hot dip galvanized layer composition inventive example No. 6: Zn-15Al-5Mg-0.05Ca-0.45Si having phases of Al, Mg2Si, MgZn2 and a ternary eutectic of Al, Zn and MgZn2 (pg. 7, table 4, No. 6) which are within the claimed ranges of Zn and impurities, and Si; and close enough for Al and Mg. In this case, the prior art values of 15 wt.% Al and 5 wt.% Mg are considered close enough to the claimed range endpoints of more than 15 wt.% Al and more than 5 wt.% Mg.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
Regarding the Ca, it would have been obvious to have altered the example by adjusting the Ca amount within the disclosed prior art range because Honda teaches the same utility over the whole range disclosed. Applicant is directed to MPEP 2144.05.
With regards to grouping elements into groups A, B, C and D, and the total contents of group A, group B, group C, group D and group A with Ca, Honda is silent. However one of ordinary skill in the art at the date of filing would be able to derive from the chemical composition of Honda broad range that the total content of groups A, C and D are 0 wt.% meeting the limitation; group A + Ca ranges from 0.01 to 0.5 wt.% which overlaps the claimed range; and group B ranges from 0 to 11.4 wt.% which encompasses the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.

It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
With regards to the limitation of “a Zn- Al-Mg alloy layer, wherein, in a cross-section of the Zn-Al-Mg alloy layer, an area fraction of MgZn2 phase is from 45 to 75%, a total area fraction of MgZn2 and Al phases is not less than 70%, and an area fraction of Zn-Al-MgZn2 ternary eutectic structure is from 0 to 5%”, Honda does not describe the percentages of phases within the plating layer. Honda appears to have an overlapping processing method, and thus it would have naturally flowed from the following teachings.
The instant specification teaches several methods for plating processes which produce the desired phase structures, in particular, method A plates at 420 °C or higher for less than 5 seconds ([0341]). 
Honda teaches that the steel sheets where subjected to hot dip plating for three seconds at 400 to 600°C ([0066]) which overlaps the method of the instant specification. 
2 phase is from 45 to 75%, a total area fraction of MgZn2 and Al phases is not less than 70%, and an area fraction of Zn-Al-MgZn2 ternary eutectic structure is from 0 to 5%,” would have naturally flowed from Honda since the claimed the composition of the plating layer ([0007]-[0008]) meet the composition limitation; and plating temperature at duration ([0066]) overlaps the that of the instant method ([0341]). The same steel plating composition as claimed used for substantially similar steel sheet plating processing would be reasonably expected to have had the claimed features.

Regarding claim 2, Honda teaches the plated layer of a galvanized steel sheet with metallographic structure Mg2Si ([0008]) which meets the limitation.
Regarding claims 4 and 10, Honda teaches 2 to 19% of Al ([0007]) which overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Alternatively, Honda plating No. 6 has 15 wt.% Al (pg. 7, table 4, No. 6). In this case, the prior art value of 15 wt.% Al is considered close enough to the claimed range endpoint of 15 wt.% Al.

Regarding claims 5 and 11, with regards to the total contents of group A, group B, group C, and B, Honda is silent. However one of ordinary skill in the art at date a filing would be able to derive from the chemical composition of Honda broad range that B, Group A, and Group C are 0 wt.% meeting the conditional limitation of “in a case in which the plating layer contains B, group A, or group C”.
Honda broad range having Group B ranging from 0 to 11.4 wt.% encompasses the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Alternatively, Honda No. 6 has none of the elements of group A, group B, and group C nor B meeting the conditional limitations.
Regarding claims 7 and 17, applicant is reminded that the claims are indefinite as stated in the 112b rejection above.
The limitation of the claims “wherein the total content of elements selected from the element group D ranges from 0.05% to 20% by mass in a case in which the plating layer contains elements selected from the element group D; and the Zn-Al-Mg alloy layer contains at least one intermetallic compound phase selected from the group consisting of Mg2Sn phase, Mg3Bi2 phase, and Mg3In phase” is interpreted to mean that limitation of “in a case in which the plating layer contains elements selected from the element group D” is a conditional limitation 
The broad range of Honda and Honda No. 6 both lack elements in group D meeting the claimed limitations. 
Regarding claim 8, Honda is silent about a “plating layer contains an Al-Fe alloy layer between the steel product and the Zn-Al-Mg alloy layer”. However Honda appears to have an overlapping processing method, and thus it would have naturally flowed from following the teachings.
The instant specification teaches several methods for plating processes which produce the desired phase structures, in particular, method A plates at 420 °C or higher for less than 5 seconds ([0341]). 
Honda teaches that the steel sheets where subjected to hot dip plating for three seconds at 400 to 600°C ([0066]) which overlaps the method of the instant specification. 
The “plating layer contains an Al-Fe alloy layer between the steel product and the Zn-Al-Mg alloy layer” would have naturally flowed from Honda since the claimed the composition of the plating layer ([0007]-[0008]) meet the composition limitation; and plating temperature at duration ([0066]) overlaps the instant method ([0341]). The same steel plating composition as claimed used for substantially similar steel sheet plating processing would be reasonably expected to have had the claimed features.

Claims 6, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Honda as applied to claim 1 above, and further in view of Komatsu et al. (US-20030072963-A1, hereinafter Komatsu).
Applicant is reminded that the claims are indefinite as stated in the 112b rejection above.
Regarding claims 6, 13 and 15-16, applicant is reminded that the claims are indefinite as stated in the 112b rejection above.
Honda is silent about “the Zn-Al-Mg alloy layer contains a Ca-Al-B intermetallic compound phase selected from the group consisting of AI2CaB5 phase and compound phases derived from Al2CaB5 phase with substitution of some atoms by Zn and Mg, and wherein the Ca-Al-B intermetallic compound phase contains B at a concentration of not less than 40% by atom”.
Honda is silent on the addition of B. Komatsu teaches a hot-dip Zn-Al-Mg plating layer for steel sheets enabling a good surface appearance and exhibiting a metallic structure ([0014]-[0015]). Komatsu further teaches the addition of 0.001-0.045 wt.% B to the plating layer composition ([0027]) for good surface appearance by inhibiting the generation of Zn11Mg2 ([0011]). The 0.001-0.045 wt.% B teachings of Komatsu are within the claimed range of B. 
 It would be obvious for one of ordinary skill in the art at the date of filing to have modified the plating layer of Honda with the B teachings of Komatsu to have improved the surface appearance by inhibiting the generation of Zn11Mg2. 

The instant specification teaches several methods for plating processes which produce the desired phase structures, in particular, method A plates at 420 °C or higher for less than 5 seconds ([0341]). 
Honda teaches that the steel sheets where subjected to hot dip plating for three seconds at 400 to 600°C ([0066]) which overlaps the method of the instant specification. 
The “the Zn-Al-Mg alloy layer contains a Ca-Al-B intermetallic compound phase selected from the group consisting of AI2CaB5 phase and compound phases derived from Al2CaB5 phase with substitution of some atoms by Zn and Mg, and wherein the Ca-Al-B intermetallic compound phase contains B at a concentration of not less than 40% by atom” would have naturally flowed from modified Honda since the claimed the composition of the plating layer ([0007]-[0008]) meet the composition limitation; and plating temperature at duration ([0066]) overlaps the that of the instant method ([0341]). The same steel plating composition as claimed used for substantially similar steel sheet plating processing would be reasonably expected to have had the claimed features.

Allowable Subject Matter
Claims 3, 9, 12, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) 
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the closest prior arts are all deficient in one manner or another. 
Komatsu teaches alloys with a range of Mg below that of the instant claims and also lacks Ca. 
Honda teaches an Al range below the instant claimed range. 
Matsumoto et al. (JP-2009215585-A) teaches alloys with overlapping ranges except for Ca and Ca is treated as an impurity precluding adding Ca by a secondary reference.
Nose et al. (US-20090053555-A1) has broadly overlapping ranges, however Nose et al. lacks Si and Ca, and the method of producing does not overlap that of the instant application. Thusly, the area fraction structures of the cross-section of the Zn-Al-Mg alloy layer of instant claim 1 would not naturally flow from the method of Nose et al.
Regarding claims 9, 12, 14 and 18, these claims are dependent on claim 3 and would be allowable, after 112(b) issues are resolved, based on the allowable subject matter of claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Honda et al. (US-20060073355-A1) contains an overlapping composition for instant claim 1 and contains structures. 
Shimizu et al. (US-20150259776-A1) contains an overlapping composition except for Ca for instant claim 1, contains phase without area fraction, however lacking in an overlapping method.
Nakano et al. (US-20150072166-A1) contains an overlapping composition except for Ca for instant claim 1, contains structures but without area fraction, and lacking in an overlapping method.
Ueno et al. (US-20180087850-A1) contains an overlapping composition except for Ca for instant claim 1, and lacking in an overlapping method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734